DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Formal Matters
Applicant’s amendment and response filed 6/14/2021, which amended claim 1, cancelled claim 6, and added new claims 21-24 has been entered.  Claims 1-5, 7-10, 12-17 and 21-24 are pending.  Claims 11 and 18-20 were previously cancelled.  Claims 2-5 and 17 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 7-10, 12-16 and 21-24 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 1, 6-10, 12 and 16 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007) has been withdrawn in view of Applicant’s arguments and amendment, where harvesting directly the protein from the extracellular medium without the claimed pretreatments is not directly or explicitly taught within Gehant.
The rejection of claims 1, 6-10, 12 and 14-16 under 35 U.S.C. § 103 as being unpatentable over Gehant (U.S. PGPUB 2007/0031930; 2007), taken in view of Burgess (Methods of Enzymology, Vol. 463, pp. 331-42; 2009) been withdrawn in view of Applicant’s claim arguments and amendment, as discussed above.
The rejection of claim 13 under 35 U.S.C. § 103 as being unpatentable over Gehant and Burgess, as applied to claims 1, 6-10, 12 and 14-16, further in view of Krober Chemical Engineering Technology, Vol. 33, No. 6, pp. 941-959; 2010), been withdrawn in view of Applicant’s claim arguments and amendment, as discussed above.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to 


Claims 1, 7-10, 12, 16, 21, 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Helander et al. (Microbiology, Vol. 143, pp. 3193-3199; 1997), taken in view Gehant, R.L. (U.S. PGPUB 2007/0031930; 2007). 
Regarding claims 1, 7-10 and 12, Helander teaches that the effect of the polycation polyethyleneimine (PEI) on the permeability properties of the Gram-negative bacterial outer membrane was investigated using Escherichia coli, Pseudomonas aeruginosa and Salmonella typhimurium as target organisms (Abstract; i.e., culturing Gram-negative bacteria with PEI added to the media).  
Helander teaches PEIs are available in different molecular masses and forms, and they are widely utilized to flocculate cellular contaminants such as nucleic acids, lipids and debris from cellular homogenates to facilitate purification of soluble proteins (page 3193, column 1, paragraph 1; i.e., producing a protein from whole cells).  Helander teaches enzymic reactions in bioprocesses constitute another field where PEI is used, as an immobilizing agent for biocatalysts and as a soluble carrier of enzymes (page 3193, column 1, paragraph 1; i.e., enzymes are proteins, produced from whole cells).
Certain polycationic substances such as polymyxin and its derivatives, polylysines and protamine are known to make the Gram-negative bacterial outer membrane (OM) permeable to solutes that normally are unable to penetrate it (page 3193, column 2,  paragraph 2).  Helander teaches that that the OM is present in all Gram-negative bacteria, 
Helander teaches that PEI was able to disorganize the OM not only transiently but in an irreversible manner in these conditions (page 3198, column 1, paragraph 1).  Helander further teaches that although a potent permeabilizer, PEI did not inhibit the growth of Escherichia coli, Pseudomonas aeruginosa or Salmonella typhimurium to any significant extent (page 3198, column 1, paragraph 2).
Helander teaches that the effect of PEI was comparable to that brought about by the well-known permeabilizer EDTA (Abstract).  Helander also teaches that PEI was shown to be a potent permeabilizer of the outer membrane of Gram-negative bacteria (Abstract). 
Helander teaches that PEI was incubated with cells from 10 minutes up to 24 hours (page 3194 column 1, paragraph 5, column 2, paragraph 2; i.e., PEI added to the cell culture).  In view of the cells being incubated with PEI in cell culture, this is interpreted as to include PEI being continuously added since the cells are continuously exposed to PEI.  Further, since the cells are being incubated with PEI in cell culture as indicated, this is interpreted as PEI being added at or around 30 minutes to harvest, or at the time of induction of expression since PEI would be present in the culture media at these time 
Although Helander teaches adding PEI (i.e., PEI available in different molecular masses and forms) to the cell culture which contains Gram-negative bacteria (i.e., E. coli) and that PEI is a potent permeabilizing agent that is able to permeabilize the outer wall membrane of E. coli while not inhibiting the growth of E. coli, Helander does not specifically teach harvesting recombinant protein (where harvesting from the culture media is without thermal, chemical or mechanical lysis pretreatment), does not teach the recombinant protein is an antigen binding protein (i.e., an antibody), and that the harvested recombinant protein is purified by one or more chromatography steps.    
Regarding claim 1, Gehant teaches a method of producing a recombinant protein in a host cell that comprises adding polyethyleneimine (PEI) to a cell culture.  That is, Gehant teaches a method of extracting (i.e., harvesting) a target protein from E. coli (Abstract).  Gehant teaches that the process for extracting protein from E. coli cells includes lowering the pH of a solution containing whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli) (paragraphs 8 and 31; claims 1, 5 and 6).  Gehant teaches that the method includes the addition of at least one solubility enhancer (PEI) to a solution of whole E. coli cells that express a heterologous (i.e., recombinant) target protein (paragraphs 10, 36 and 40; claims 1 and 11).  Generally, the solubility enhancer (PEI) is added in an amount that is effective to enhance the solubility of the heterologous target protein, and can depend, at least in part, on the nature of the heterologous target protein or the whole cell solution, where generally, increased 
Regarding claims 1, 9, 10 and 12, Gehant further teaches that PEI is added to the solution in an aqueous form and can be added to the process at any step (paragraphs 40 and 41).  In view of the above where the PEI can be added to the process at any step, this includes being added continuously during the entire cell culture process, including induction and time prior to harvest of the whole cell solution.
Regarding claims 1, 16, 21, 23 and 24, Gehant teaches processes of the invention are generally directed towards extracting (i.e., harvesting) heterologous target proteins from E. coli cells, where the term "heterologous target protein" refers to a recombinant protein that is not normally expressed by the host cell, tissue, or species (e.g., heterologous proteins include but are not limited to Apo2L/Trail, Fab VEGF, and Anti-Tissue Factor antibody, produced in E. coli; i.e., recombinant protein that is an antigen binding protein or has a molecular weight of 25 kDa or less; paragraph 23).  Gehant teaches it is generally understood that a process for extracting (i.e., harvesting) a heterologous target proteins will result in a protein product that is enriched in the heterologous target protein, but may also contain other components (e.g., proteins normally expressed by the host cell or tissue, cellular debris, and cell broth; paragraphs 9 and 23; claims 1, 5 and 6; proteins in culture media, recovering (i.e., harvesting) the recombinant protein from the extracellular medium).
Further, Gehant teaches that that the protein can be purified by a variety of known techniques (e.g., centrifugation, microfiltration, packed bed chromatography ("PBC"), 
A person of ordinary skill in the art would have been motivated in combining the teachings of Helander and Gehant to utilize PEI in a method of extracting a target protein from a culture medium containing whole E. coli cells (without any pretreatment methods to cause cell lysis) since Helander teaches culturing Gram-negative bacteria (e.g., E. coli) with PEI where PEI was shown to be a superior and potent permeabilizing agent that allows passage of materials through the outer membrane of Gram-negative bacteria by disorganizing the outer membrane (i.e., permeable to solutes that are normally unable to penetrate the membrane) in an irreversible manner while not inhibiting the growth of tested Gram-negative bacteria to any significant extent, while Gehant suggests PEI can be utilized on whole E. coli cells, where Gehant’s teachings suggest a process for extracting recombinant protein from E. coli cells which includes lowering the pH of a solution containing whole E. coli cells (i.e., the solution of whole cells is interpreted as culture medium containing E. coli), where the method further includes the addition of at least one solubility enhancer (i.e., PEI) to a solution of whole E. coli cells expressing a heterologous target proteins in a culture medium.  Although Gehant teaches that a homogenate is preferred, there is enough of a suggestion of utilizing PEI on whole cells and utilizing proteins in the broth to suggest that recombinant proteins can be recovered from the culture medium after exposure of the whole cells to PEI. 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Helander and Gehant to utilize PEI that is already in the culture medium as a way of extracting (i.e., harvesting) a target protein from a E. coli cells since in doing so would provide an advantage to Helander by providing known biotechnological-bioprocessing cell culture and purification techniques and strategies to produce heterologous proteins from E. coli cells without damaging the cells so that the culture can be maintained for further protein production, yet produce purified recombinant proteins without an initial pretreatment steps in obtaining the recombinant protein.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Helander and Gehant, as applied to claims 1, 7-10, 12, 16, 21, 23 and 24, above, further in view of Krober et al. (Chemical Engineering Technology, Vol. 33, No. 6, pp. 941-959; 2010).  
The teachings of Helander and Gehant, above, are herein relied upon.
Although the combined teachings from Helander and Gehant teach the use of polyethyleneimine (PEI) within a method of producing a recombinant protein in E.coli via the addition of PEI, where Helander and Gehant teach PEIs are available in different molecular masses and forms, and they are widely utilized to flocculate cellular contaminants such as nucleic acids, lipids and debris from cellular homogenates to 
Krober teaches purification of cell culture derived human influenza virus via early removal of DNA by known precipitation techniques (Abstract; page 943, section 2.3.1).  Krober teaches that it was known in the art that branched 750 kDa PEI can be used and that it also selectively precipitates DNA (page 943, section 2.3.1).  Krober teaches that PEI was the most promising reagent tested for the selective removal of DNA. 
A person of ordinary skill in the art would have been motivated to substitute the branched 750 kDa PEI from Krober  for the PEI in the method of Helander and Gehant since the references teach known biotechnological cell culture and purification techniques and strategies utilizing PEI, while Krober teaches that it was also known that branched 750 kDa PEI can also selectively precipitate DNA from cell culture samples.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the branched 750 kDa PEI from Krober for the PEI in the method of Helander and Gehant since in doing so would provide an additional advantage to the Helander and Gehant method by using a known branched PEI that will provide alternative cell culture and protein purification strategies by providing a well-known potent permeabilizer of the outer membrane of Gram-negative bacteria that also selectively  removes DNA from the E. coli preparation during purification which enhances purity and yield of the purified recombinant protein.  

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Helander and Gehant, as applied to claims 1, 7-10, 12, 16, 21, 23 and 24, above, further in view of Chatel et al. (Biotechnology and Bioengineering, Vol. 111, No. 5, pp. 913-924; electronically available on 12/28/2013).  
The teachings of Helander and Gehant, above, are herein relied upon.
Although the combined teachings from Helander and Gehant teach the use of polyethyleneimine (PEI) within a method of producing a recombinant protein (i.e., an antigen binding protein that is an antibody) in E.coli via the addition of PEI in the culture medium, Helander and Gehant do not teach that the antigen binding protein is a domain antibody (dAb).
Chatel teaches processing of harvested E. coli cell broths where the expressed protein product (i.e., domain antibodies (dAb)) has been released into the extracellular space (Abstract; page 914, column 1, paragraph 1).  Chatel teaches that domain antibodies (dAb) are based on a single variable domain from the heavy and light chain and exhibit high binding affinity and specificity despite lacking most of the constitutive part H domain antibody (13.1 kDa; dAb)) using different cell hosts (e.g., E. coli cells; page 913, column 2, paragraph 1, 914, column 1, paragraph 1).
A person of ordinary skill in the art would have been motivated to substitute the processing and purification of the domain antibodies (dAb) from Chatel for the antibody proteins of Helander and Gehant since all the references teach known biotechnological-bioprocessing cell culture and purification techniques and strategies for heterologous proteins that include antibodies and domain antibodies (dAb), while Chatel teaches that it was also known that biotechnological-bioprocessing purification techniques and strategies were applicable to recombinant proteins such as domain antibodies (dAb).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the processing and purification of the domain antibodies (dAb) from Chatel for the antibody proteins of Helander and Gehant since all the references teach known biotechnological-bioprocessing cell culture and purification techniques and strategies for heterologous proteins that include antibodies and domain antibodies, and in doing so would provide an advantage to the Helander and Gehant process by expanding bioprocess purification techniques to purify domain antibodies from E. coli whole cell culture mediums utilizing PEI to permeabilize the cells without further pretreatments that could damage the cells.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631